    Case 2:12-cv-02296 Document 54 Filed 10/16/19 Page 1 of 5 PageID #: 812




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                MDL 2327

THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A

                                    TRANSFER ORDER
                                 FOR CASES ON EXHIBIT A

       The individual cases on Exhibit A were directly filed in the United States District Court

for the Southern District of West Virginia and are related to MDL 2327 (“Ethicon MDL”), 2:12-

md-2327, one of seven MDLs assigned to me by the Judicial Panel on Multidistrict Litigation and

totaling over 100,000 cases since inception. Of the approximately 39,616 cases originally filed in

or transferred to the Ethicon MDL, 1,474 remain. Of the remaining 1,474 cases, 78 are listed on

Exhibit A and are ready to be transferred to the appropriate jurisdiction. In particular, the time to

conduct discovery is complete in the cases on Exhibit A, and the parties have had time to file

dispositive and Daubert motions, responses and replies. For the convenience of the parties and in

order to promote the final resolution of these cases, it appears to the court that the cases would be

more expeditiously concluded in the venues from which they arise. The parties have indicated

collectively to the court or the court has determined that proper venue resides in the United States

District Courts identified in Exhibit A. Upon transfer, I urge the receiving court to immediately

set these cases for trial without reopening discovery. Further discovery will only result in unjust

delay. Extensive development of these cases over a period of years has made such further action

completely unnecessary.
    Case 2:12-cv-02296 Document 54 Filed 10/16/19 Page 2 of 5 PageID #: 813



       Accordingly, pursuant to 28 U.S.C. § 1404(a), it is ORDERED that on October 30, 2019

(14 days after the date of entry of the order) (hereinafter the “Transfer Date”) the cases identified

on Exhibit A that are still pending shall be transferred to the United States District Courts identified

on Exhibit A. On or before October 29, 2019 (13 days after the date of entry of the order), the

parties are ORDERED to confer and to file in each individual member case identified in Exhibit

A, all documents from the main MDL that the parties jointly deem relevant to constitute an

appropriate record for the receiving court to consider. When filing the documents from the main

MDL, the parties are directed to use the CM/ECF event entitled “Designation of Record for MDL

Transfers” (available under Civil > Other Filings > Other Documents). When completing the event,

the “Main Document” should be the list of joint designations from the main MDL, and the

“Attachments” should be each individual document on the joint designation list with the

“Description” being the ECF number and a brief description of the document (i.e. ECF 96 – Joint

Stipulation of Experts). All cases on Exhibit A that are pending on the Transfer Date shall be

transferred, and the parties shall bear the consequences in the receiving court of any failure to

prepare an appropriate record as directed in this order. The parties and the receiving court are

advised that all Pretrial Orders entered in this matter are available for review on the court’s website

at www.wvsd.uscourts.gov/MDL/2327/orders.html and the master docket sheet can be found on

this court’s CM/ECF at 2:12-md-2327. Finally, the court advises the parties that while the docket

of the individual case will transfer to the receiving court, it is the parties’ responsibility to follow

the receiving court’s procedure for identifying any individual motions that remain pending and in

need of ruling.


       On the Transfer Date, the Clerk is hereby DIRECTED to use the appropriate function in

CM/ECF to extract each member case listed on Exhibit A that remains pending and transfer it to

                                                   2
    Case 2:12-cv-02296 Document 54 Filed 10/16/19 Page 3 of 5 PageID #: 814



the corresponding United States District Court listed on Exhibit A. After transfer of each member

case listed in Exhibit A that is not dismissed prior to the Transfer Date, the Clerk is DIRECTED

to formally close the case and strike it from the docket of this court.


       The court further DIRECTS that a copy of this order and Exhibit A be filed in every case

listed on Exhibit A and sent to counsel of record or any unrepresented party for the cases listed on

Exhibit A.


                                               ENTER: October 16, 2019




                                                  3
         Case 2:12-cv-02296 Document 54 Filed 10/16/19 Page 4 of 5 PageID #: 815


                                              EXHIBIT A

                       Case Style              Civil Action         Transfer Jurisdiction
 1   Miller v. Ethicon, LLC                    2:13-cv-02249   Alabama, Northern District
 2   Fountain et al v. Ethicon, Inc. et al     2:13-cv-03736   Alabama, Southern District
 3   Granillo et al v. Ethicon, Inc. et al     2:13-cv-06575   Arizona
 4   Wininger v. Ethicon, Inc. et al           2:13-cv-00284   California, Central District
 5   Gonzalez et al v. Ethicon, Inc. et al     2:13-cv-04844   California, Central District
 6   Close et al v. Ethicon, Inc. et al        2:13-cv-05940   California, Eastern District
 7   Zastrow et al v. Ethicon, Inc. et al      2:13-cv-02421   Colorado
 8   Beck et al v. Ethicon, Inc. et al         2:13-cv-06658   Florida, Middle District
 9   Nadelbach et al v. Ethicon, Inc. et al    2:13-cv-00353   Florida, Southern District
10   Paris et al v. Ethicon, Inc. et al        2:12-cv-01759   Georgia, Middle District
11   Scott v. Ethicon, Inc. et al              2:12-cv-07846   Georgia, Northern District
12   Nave v. Ethicon, Inc. et al               2:13-cv-05127   Georgia, Northern District
13   Capes v. Ethicon, Inc. et al              2:13-cv-06571   Georgia, Northern District
14   Nix et al v. Ethicon, Inc. et al          2:13-cv-06574   Georgia, Northern District
15   Smith et al v. Johnson & Johnson et al    2:15-cv-10153   Georgia, Northern District
16   Statham v. Ethicon, Inc. et al            2:13-cv-00661   Georgia, Northern District
17   Humbert v. Ethicon, Inc. et al            2:12-cv-04170   Illinois, Northern District
18   Justice v. Ethicon, Inc. et al            2:12-cv-03285   Illinois, Southern District
19   Goins v. Ethicon, Inc. et al              2:12-cv-03289   Illinois, Southern District
20   Norris v. Ethicon, Inc. et al             2:12-cv-03294   Illinois, Southern District
21   Stace et al v. Ethicon, Inc. et al        2:12-cv-09243   Indiana, Northern District
22   Foster et al v. Ethicon, Inc. et al       2:13-cv-06679   Indiana, Northern District
23   Godwin et al v. Ethicon, Inc. et al       2:12-cv-03226   Kentucky, Eastern District
24   Soloman v. Ethicon, Inc. et al            2:12-cv-03233   Kentucky, Western District
25   Paretti v. Ethicon, Inc. et al            2:13-cv-00821   Louisiana, Eastern District
26   Wilson v. Ethicon, Inc. et al             2:13-cv-00823   Louisiana, Eastern District
27   Green et al v. Ethicon, Inc. et al        2:13-cv-00843   Louisiana, Eastern District
28   Hoffmann v. Ethicon, Inc. et al           2:13-cv-01284   Louisiana, Eastern District
29   Williams v. Ethicon, Inc. et al           2:13-cv-06215   Louisiana, Eastern District
30   Schaffer v. Ethicon                       2:12-cv-3229    Louisiana, Western District
31   Abadie v. Ethicon                         2:12-cv-7356    Louisiana, Western District
32   Stevens v. Ethicon, Inc. et al            2:13-cv-01210   Maine
33   Thompson et al v. Ethicon, Inc. et al     2:12-cv-09074   Maryland
34   Oliveira v. Ethicon, Inc. et al           2:12-cv-09062   Massachutes
35   Chapman et al v. C. R. Bard, Inc.         2:12-cv-05479   Michigan Eastern District
36   Leith v. Ethicon, Inc. et al              2:12-cv-08079   Minnesota
37   Nelson et al v. Ethicon, Inc. et al       2:13-cv-00729   Mississippi, Southern District
38   Hall et al v. Ethicon, Inc. et al         2:13-cv-02931   Missouri, Eastern District
39   Seely v. Ethicon, Inc. et al              2:13-cv-03281   Missouri, Western District
40   Eads v. Ethicon, Inc. et al               2:13-cv-03284   Missouri, Western District
41   Hook et al v. Boston Scientific           2:13-cv-01180   Nevada
42   Kessler et al v. Ethicon, Inc. et al      2:13-cv-01211   Nevada
         Case 2:12-cv-02296 Document 54 Filed 10/16/19 Page 5 of 5 PageID #: 816


                                               EXHIBIT A

                       Case Style                   Civil Action        Transfer Jurisdiction
43   Kountz et al v. Ethicon, Inc. et al            2:13-cv-01798   Nevada
44   Hite et al v. Ethicon, Inc. et al              2:13-cv-04693   Nevada
45   Parr v. Ethicon                                2:12-cv-6637    New Jersey
46   Gonzalez-Torres et al v. Ethicon, Inc. et al   2:13-cv-01272   New Jersey
47   Balura et al v. Ethicon, Inc. et al            2:12-cv-07854   New York, Northern District
48   Lancaster et al v. Ethicon, Inc. et al         2:13-cv-01271   New York, Northern District
49   Lowell et al v. Ethicon, Inc. et al            2:13-cv-01801   New York, Northern District
50   Mullins et al v. Ethicon, Inc. et al           2:13-cv-01642   Ohio, Northern District
51   Vonach et al v. Ethicon, Inc. et al            2:13-cv-01698   Ohio, Northern District
52   Kyser v. Ethicon, Inc. et al                   2:13-cv-03048   Ohio, Southern District
53   Cawthorne et al v. Ethicon, Inc. et al         2:13-cv-06218   Oklahoma, Eastern District
54   Ouchida v. Ethicon, Inc. et al                 2:13-cv-04087   Oregon
55   Sciumbata et al v. Ethicon, Inc. et al         2:12-cv-07037   Pennsylvania, Eastern District
56   Bernard v. Ethicon, Inc. et al                 2:13-cv-02932   Pennsylvania, Eastern District
57   Sutton et al v. Ethicon, Inc. et al            2:13-cv-04090   Pennsylvania, Eastern District
58   Searle-Rittle v. Ethicon, Inc. et al           2:12-cv-06734   Pennsylvania, Middle District
59   Santana v. Ethicon, Inc. et al                 2:12-cv-07849   Pennsylvania, Middle District
60   Maurer et al v. Ethicon, Inc. et al            2:13-cv-04834   Pennsylvania, Middle District
61   McCaffrey v. Ethicon, Inc. et al               2:12-cv-09706   Pennsylvania, Western District
62   Mitchell et al v. Ethicon, Inc. et al          2:13-cv-01697   South Carolina
63   Gardner v. Ethicon, Inc. et al                 2:13-cv-03724   South Carolina
64   Webb et al v. Ethicon, Inc. et al              2:12-cv-03136   Tennessee, Eastern District
65   Shull et al v. Ethicon, Inc. et al             2:12-cv-02296   Tennessee, Middle District
66   McNabb v. Ethicon, Inc. et al                  2:12-cv-02483   Tennessee, Middle District
67   Carver et al v. Ethicon, Inc. et al            2:13-cv-05122   Tennessee, Middle District
68   Famigletti et al v. Ethicon, Inc. et al        2:12-cv-06576   Texas, Northern District
69   Coates v. Ethicon, Inc. et al                  2:12-cv-07109   Texas, Northern District
70   Patterson v. Ethicon, Inc. et al               2:12-cv-08315   Texas, Northern District
71   Castillo et al v. Ethicon, Inc. et al          2:13-cv-01991   Texas, Northern District
72   Hill v. Ethicon, Inc. et al                    2:13-cv-03279   Texas, Northern District
73   Carver v. Ethicon, Inc. et al                  2:12-cv-08616   Utah
74   Meszaros v. Ethicon, Inc. et al                2:12-cv-09246   Virginia, Eastern District
75   Grubbs et al v. Ethicon, Inc. et al            2:13-cv-05120   Virginia, Eastern District
76   Boyd v. Ethicon                                2:12-cv-04047   Virginia, Western District
77   Lawson v. Ethicon, Inc. et al                  2:13-cv-06573   Virginia, Western District
78   Delsart v. Ethicon, Inc. et al                 2:13-cv-03827   Wisconsin, Eastern District
